DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-7 are currently under examination. Claims 8-13 are withdrawn from consideration. Claims 2-7 are amended.
Previous Grounds of Rejection
Regarding claims 1-7, the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of co-pending application 17/544, 144 stands.
In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
Regarding claims 1-7, the rejection under 35 U.S.C. 103(a) as being unpatentable over Dong et al. (US 2018/0022773 A1), and in view of Colacot et al. (Phosphorus, Sulfur and silicon and the related Elements, 1999, 49-52) stands.
Previous Grounds of Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of co-pending application 17/544, 144.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Co-pending application ‘144 teaches Pt 1,1’-bid(phosphino)ferrocene complexes. It reads on the instant claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dong et al. (US 2018/0022773 A1), and in view of Colacot et al. (Phosphorus, Sulfur and silicon and the related Elements, 1999, 49-52, applicants submitted in IDS).
Regarding claims 1-7, Dong et al. teach Pd complexes of 1,1-bis(phosphino)ferrocene having the structures as shown below ([0008] and claim 7):

    PNG
    media_image1.png
    298
    427
    media_image1.png
    Greyscale

The Pd-complexes of  the 1,1-bis(phosphino)ferrocene include Pd complex of the compound (1) having the structure as shown below (claim 7) which reads on the instant claimed and elected compound of formula (I), 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

and Pd complex of Cp2Fe(PPh2)2.
Although Dong et al do not specific teach Pt complex of 1,1-bis(phosphino)ferrocene as per applicant claims 1-7, Colacot et al. teach Pd and Pt complexes of Cp2Fe(PPh2)2 (Abstract). The metal Pd and Pt are equivalence and interchangeable to the Cp2Fe(PPh2)2.
In light of the disclosure of Colacot et al. of the equivalence and interchangeability of Pd complex as disclosed in Dong et al. (Abstract), with the Pt complex as presently claimed, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the Pd compound of Dong eta l. with the Pt compound taught by Colacot et al. as an alternative Group VIII metal to obtain the invention as specified in the claim 1, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Since both of Dong et al. and Colacot et al. teach Group VIII metal complex of 1,1-bis(phosphino)ferrocene, one would have a reasonable expectation of success.
As such, the rejection of claim 1 as set forth in the office action mailed 07/01/2022 is proper and stands.
The rejection for the remaining claims, 2 through 7, were either directly or indirectly dependent thereon stands.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 07/25/2022, with respect to claims 1-7, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argued equivalency of Pd and Pt is not taught by Colacot et al. in terms of catalytic use.
Applicant argued that if the experimental results reported in the specification on pages 7 and 8 are considered that it is apparent that the ligand complex described in claim is unique. 
Applicant submits there is no guidance present that would lead one to the claimed ligand complex structure of claim 7 with a reasonable expectation of obtaining the complex with the unique activity. Accordingly, as to the elected species, a proper prima facie case of obviousness has not been established (Remarks, pages 7-8).
The Office respectfully disagrees. As set forth in the previous office action dated on 07/01/2022, Dong et al. teach Pd complexes of 1,1-bis(phosphino)ferrocene having the structures as shown below ([0008] and claim 7):

    PNG
    media_image1.png
    298
    427
    media_image1.png
    Greyscale

The Pd-complexes of  the 1,1-bis(phosphino)ferrocene include Pd complex of the compound (1) having the structure as shown below (claim 7) which reads on the instant claimed and elected compound of formula (I), 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

and Pd complex of Cp2Fe(PPh2)2.
Although Dong et al do not specific teach Pt complex of 1,1-bis(phosphino)ferrocene, Colacot et al. teach Pd and Pt complexes of Cp2Fe(PPh2)2 (Abstract).
Thus, Dong et al. and Colacot et al. each discloses Pd complex of Cp2Fe(PPh2)2. In addition to Pd metal complex, Colacot et al. teach Pt complex.
In light of the disclosure of Colacot et al. of the equivalence and interchangeability of Pd complex as disclosed in Dong et al. (Abstract), with the Pt complex as presently claimed, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the Pd metal of the complex 1,1-bis(phosphino)ferrocene of Dong et al. with the Pt taught by Colacot et al. as an alternative Group VIII metal to obtain the invention as specified in the claim 1, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Since both of Dong et al. and Colacot et al. teach Group VIII metal complex of 1,1-bis(phosphino)ferrocene, one would have a reasonable expectation of success.
Since the combined references of Dong et al. and Colacot et al. teach all of the claimed complex comprising Pt and a compound of formula (I), the physical properties of the resulting complex (i.e., a unique catalytic activity, a higher conversation rate, etc.)  would necessarily follow as set forth in MPEP 2112.01(II).[1] 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).